Case: 12-1645    Document: 12     Page: 1    Filed: 11/08/2012




          NOTE: This order is nonprecedential.

   Wntteb ~tate~ <!Court of ~peaI~
       for tbe jfeberaI QCtrcutt

                  ENOCEAN GMBH,
                     Appellant,
                            v.
     FACE INTERNATIONAL CORPORATION,
                 Appellee.


                        2012-1645
                (Interference No. 105,755)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                     ON MOTION


                       ORDER
    EnOcean GmbH moves for a 40-day extension of time,
until December 17,2012, to file its principal brief.
    Upon consideration thereof,
    IT Is ORDERED THAT:
   The motion is granted.
Case: 12-1645   Document: 12   Page: 2    Filed: 11/08/2012




ENOCEAN GMBH V. FACE INTERNATIONAL CORP                2


                                FOR THE COURT



                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
s21